On petition for rehearing I have given further consideration to this case and I am persuaded that what we should do with it is to send it back for a new trial on the ground that, whether the attack is direct or collateral, the pleadings must advise the adverse party of the particular defects relied upon for setting aside the tax title. In Glacier County v. Schlinski, 90 Mont. 136,300 P. 270, we said: "One who attacks a tax deed as invalid must in his pleading point out clearly and specifically, and in apt terms, the particular defects on which he relies." This seems to be the universal rule in actions to quiet title. (61 C.J. 1441, note 33.) Whether the rule is good or bad, when it is pronounced by this court as the rule in this state, litigants and their counsel have the right to rely upon it.
Here there was no intimation in the pleadings that there would be an attack upon the tax title, or, if so, on what ground the attack would be based. Here defendant Johnstone in his answer did not set forth the nature of source of his title. Plaintiff should have required him to do so by motion to make the answer more definite and certain in that respect. (51 C.J. 234, note 56.) Plaintiff then should, by his reply, have advised defendant of the particular defects in the tax deed relied upon by him; or plaintiff might have anticipated defendant's claim and pointed out its defects in his complaint.
I think the cause should be remanded for new trial after proper issues are raised by appropriate pleadings pointing out the defects in the tax deed proceedings relied upon by plaintiff. *Page 24 
On the question of the amount of the deposit I agree with the modification made on petition for rehearing.